Citation Nr: 1214642	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  04-42 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.     

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from July 1972 to February 1975.  He died in July 2003.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In August 2005, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

In August 2006, the Board remanded this case for additional development.  After the requested development was completed, the Board, in an April 2009 decision, determined that the appellant had withdrawn her appeal with respect to the claim for service connection for the cause of the Veteran's death.  Thus, the Board dismissed the aforementioned claim.  In addition, the Board denied the claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.   

The appellant thereafter appealed the April 2009 Board decision to the Court of Appeals for Veterans' Claims (Court).  In June 2011, the Court issued a Memorandum Decision wherein it vacated the Board's April 2009 decision and remanded the case for action consistent with its decision.  A copy of the Court's Memorandum Decision has been placed in the claims file.

In December 2011, the Board referred this case for an independent medical expert (IME) opinion regarding the 38 U.S.C.A. § 1151 claim.  An IME opinion was obtained in December 2011.  In February 2012, an addendum to the December 2011 IME opinion was submitted.  This case has been returned to the Board for adjudication.

FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in July 2003, at the age of 52; the immediate cause of death was listed as laryngeal cancer.  

2.  At the time of the Veteran's death, service connection was in effect for the residuals of a fracture of the left femoral neck, with trochanteric bursitis and pain and tenderness on motion, rated as 30 percent disabling; chondromalacia of the right knee, postoperative, rated as 20 percent disabling; chondromalacia of the left knee, rated as 20 percent disabling; and a slight deformity of the right malar bone and left zygomatic arch, rated as 10 percent disabling.  The Veteran was also in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from October 18, 2002.  

3.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death.

4.  The Board finds that there was a delay in the diagnosis of the Veteran's laryngeal cancer by VA Medical Center (VAMC) physicians; the Board also finds that the VAMC physicians showed carelessness when, given that they suspected that the Veteran had cancer and ordered pertinent tests, they did not follow up with the Veteran after he missed appointments for the tests; nevertheless, the competent and probative evidence fails to demonstrate that such carelessness and delay in diagnosis caused or hastened the Veteran's death.  






CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by service, nor did any service-connected disability cause or substantially or materially contribute to cause his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.





Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 2004 and September 2006 letters sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2004 and September 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a). That is, the appellant received notice of the evidence needed to substantiate her claims, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly. 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006(.   

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board recognizes that written notice was provided in February 2004 and September 2006, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in Supplemental Statements of the Case (SSOCs), dated in January 2005 and December 2008, and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

In addition, the February 2004 and September 2006 letters did not contain all of the elements required by the Court's opinion in Hupp, supra.  However, despite any inadequate notice under Hupp, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard, 4 Vet. App. at 384, 394.  The October 2004 statement of the case (SOC) specifically discussed the Veteran's service-connected disabilities and an explanation concerning why service connection for the cause of the Veteran's death was not granted, as well as the text of the pertinent regulations, 38 C.F.R. § 3.312.  In this regard, the Board observes that although the appellant filed a claim for service connection for the cause of the Veteran's death, she has not provided a specific reason as to why she believes the Veteran's fatal laryngeal cancer was related to service or any service-connected disability.  In addition, in the SOC, the RO indicated that the evidence of record was negative for any evidence which linked the Veteran's fatal laryngeal cancer to service or any service-connected disability.  Thus, during the appeal, the appellant had actual notice of the elements required by the Court's opinion in Hupp, as well as an opportunity to submit additional evidence or argument to support her claim for service connection for her husband's death.

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claims by VA.

Duty to Assist

With respect to the duty to assist, the Board also finds that all necessary assistance has been provided to the appellant regarding the issues adjudicated in this decision. There is no indication in the record that any additional evidence relevant to the claims on appeal is available and not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In regard to the appellant's cause of death claim, in June 2007 and October 2008, the RO obtained VA medical opinions regarding whether the Veteran's fatal laryngeal cancer was related to his service or any service-connected disability.  In the June 2007 and October 2008 VA evaluation reports, the examiners both opined that there was no relationship between the Veteran's fatal laryngeal cancer and either his period of active service or a service-connected disability.  The Board recognizes that the examiners did not provide rationales for their opinions.  However, as explained in more detail below, the Veteran's service treatment records are negative for any complaints or findings of laryngeal cancer.  In addition, the first evidence of laryngeal cancer is in 2001 (although the Veteran may have had symptoms as early as 2000), which is 26 years after the Veteran's separation from the military.  Moreover, there is no medical evidence of record which indicates that the Veteran's fatal laryngeal cancer was related to service or any service-connected disability.  Furthermore, the appellant has not made a specific contention as to why she believes that the Veteran's fatal laryngeal cancer was related to the Veteran's period of service or any of his service-connected disabilities (left hip disability, bilateral knee disabilities, and a slight deformity of the right malar bone and left zygomatic arch).  Under these circumstances, VA is not required to obtain another opinion regarding whether the Veteran's death was attributable to service or a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims file includes all known available relevant evidence needed to adjudicate this claim.

With respect to the 1151 claim, the Veteran died in July 2003.  The cause of his death was laryngeal cancer.  The appellant maintains that VAMC physicians failed to initially diagnose the Veteran's cancer in the course of VA treatment which either led to a worsening of his cancer or caused his death.  She contends that the Veteran's laryngeal cancer should have been diagnosed and treated earlier by VA.  The medical evidence of record supports the appellant's contention that there was a delay in the Veteran's diagnosis of laryngeal cancer; thus, the Board concedes that there was such a delay.  Accordingly, the pertinent question in this case is whether the delay in diagnosis caused or hastened the Veteran's death.  

In December 2011, the Board sought an IME opinion regarding the pertinent question stated above.  An IME opinion was obtained later that month.  However, the IME was subsequently determined to be inadequate and it was returned to the examiner for an addendum.  In February 2012, the examiner provided an addendum to the December 2011 IME opinion.  Thus, the December 2011 IME opinion and February 2012 addendum together are thorough in nature and provide findings that are adequate for adjudication of the appellant's 38 U.S.C.A. § 1151 claim.  Under these circumstances, VA is not required to obtain another opinion.  The claims file includes all known available relevant evidence needed to adjudicate this claim.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Cause of Death Claim

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, to include malignant tumor (cancer), are presumed to have been incurred in service if manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate indicates that he died in July 2003.  According to the certificate of death, the immediate cause of death was listed as laryngeal cancer.  No underlying causes were listed on his death certificate.  

At the time of the Veteran's death, service connection was in effect for the residuals of a fracture of the left femoral neck, with trochanteric bursitis and pain and tenderness on motion, rated as 30 percent disabling; chondromalacia of the right knee, postoperative, rated as 20 percent disabling; chondromalacia of the left knee, rated as 20 percent disabling; and a slight deformity of the right malar bone and left zygomatic arch, rated as 10 percent disabling.  The Veteran was also in receipt of a TDIU rating, effective from October 18, 2002.  

In the instant case, there is a preponderance of evidence against the appellant's claim of entitlement to service connection for the cause of the Veteran's death. There is no medical evidence of record showing that any of the Veteran's service-connected disabilities was either a principal or contributory cause of death.  In addition, there is no medical evidence of record showing that the Veteran's fatal laryngeal cancer was related to his period of active service.

The Veteran's service treatment records are negative for any complaints or findings of laryngeal cancer.  The first medical evidence of the Veteran's fatal laryngeal cancer is in October 2001, approximately 26 years after the Veteran's separation from the military.  In October 2001, the Veteran underwent a total laryngectomy and bilateral neck dissections.  Biopsies of a lesion were taken which were later confirmed to be squamous cell carcinoma.  In addition, the Board recognizes, as explained below in the section addressing the 38 U.S.C.A. § 1151 claim, that there was a delay in the Veteran's diagnosis of laryngeal cancer.  However, even if the Board concedes that the Veteran experienced symptoms of his laryngeal cancer as early as the year 2000, that would still be approximately 25 years after the Veteran's discharge from the military.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  Thus, the lack of evidence for throat and/or laryngeal problems until 25/26 years after the Veteran's discharge from service weighs against a finding that the laryngeal cancer was related to the Veteran's military service.  Id.  
   
In this case, there is no medical evidence of record which relates the Veteran's fatal laryngeal cancer to his period of active service or any service-connected disability.  The only medical evidence that addresses the pertinent questions comes from VA examiners in evaluation reports, dated in June 2007 and October 2008.  In the June 2007 VA evaluation report, the examiner stated that he had reviewed the Veteran's claims file.  He opined that it was less likely than not that the Veteran's death from laryngeal cancer was related to either his active service or any service-connected disability.  In addition, in the October 2008 VA evaluation report, the examiner indicated that he had reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that there was any etiological relationship between the Veteran's active service and the death-causing laryngeal cancer.  The examiner further opined that it was less likely than not that there was any etiological relationship between the Veteran's fatal laryngeal cancer and any service-connected disability.  

In light of the above, the Board recognizes that neither VA examiner provided a rationale for his opinion.  However, given that the Veteran's service treatment records are negative for any complaints or findings of laryngeal cancer, that the first evidence of laryngeal cancer is in 2001, approximately 26 years after the Veteran's separation from the military, and that the appellant has not made a specific contention as to why she believes that the Veteran's fatal laryngeal cancer was related to the Veteran's period of service or any of his service-connected disabilities (left hip disability, bilateral knee disabilities, and a slight deformity of the right malar bone and left zygomatic arch), the Board finds the VA opinions are consistent with the available evidence, or absence thereof.  Thus, the VA opinions oppose the appellant's claim.  

In regard to any lay opinion provided by the appellant, the Board notes that although she has filed a claim for service connection for the cause of the Veteran's death, she has not explained why she believes that the Veteran's fatal laryngeal cancer was related to his period of service or a service-connected disability.  Nevertheless, to the extent that she is contending that the Veteran's fatal laryngeal cancer was related to his period of active service and/or a service-connected disability, the Board notes that the appellant has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation, and her opinion thus does not constitute competent medical evidence.  See YT. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, in light of the above, the Board finds that there is a preponderance of evidence against the appellant's claim for service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The evidence is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim).



III. DIC under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).   

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).    

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).    

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

In this case, the appellant maintains that during the period of time from approximately 1999 to 2001, the Veteran's VAMC physicians provided deficient treatment because they misdiagnosed the Veteran with asthma, tuberculosis, bronchitis, and chronic obstructive pulmonary disease (COPD), as opposed to laryngeal cancer.  According to the appellant, the failure to initially diagnose the Veteran's cancer in the course of VA treatment either led to a worsening of his cancer or caused his death.  Thus, she maintains that the Veteran's laryngeal cancer should have been diagnosed and treated earlier by VA.

A review of the Houston VAMC outpatient treatment records shows that in 1997, the Veteran participated in a smoking cessation class.  In 1998, he was admitted for detox.  In March 2000, he was seen with complaints of shortness of breath and coughing with no sputum production.  According to the Veteran, he had either emphysema or asthma.  He indicated that he used inhalers but that he still could not breathe.  The Veteran was diagnosed with acute bronchitis.  In November 2000, it was noted that the Veteran had been coughing for the last two years with occasional blood streaking spotting.  It was also reported that the Veteran had COPD.  On November 21, 2000, the Veteran was treated for complaints of chronic neck pain.  A cervical magnetic resonance imaging (MRI) revealed that he had degenerative disc disease at C4-5 and C5-6.  In February 2001, it was reported that the Veteran had a history of smoking for 32 years and was currently smoking a pack of cigarettes a day.  

On May 22, 2001, the Veteran was examined by a VA physician who noted that she had previously examined the Veteran in March 2001, at which time he did not have any new complaints.  The VA physician indicated that in April 2001, the Veteran saw a private physician and told the private physician that he had been having problems with swallowing pills and solids, and had been experiencing hemoptysis for 4 months.  According to the VA physician, the Veteran told her that he had been having the aforementioned problems for 3 to 4 weeks, and that he had developed the problems after he saw her in March 2001.  The private physician recommended an esophagogram, but the Veteran did not have the funds for it.  According to the VA physician, the Veteran's wife was insisting that x-rays be performed.  The Veteran's wife stated that the private physician had wanted to admit the Veteran.  The VA physician stated that there was no mention in the private physician's note about admission.  She also reported that there was no weight loss, nausea, vomiting, or diarrhea.  In regard to an assessment, the VA physician stated that the Veteran had a new onset of hemoptysis and dysphagia.  According to the VA physician, there was a discrepancy between the history given to her by the Veteran, and the history he gave to a private physician.  An esophagogram and upper GI series were ordered.  

On June 5, 2001, the Veteran was seen for a follow-up evaluation for his hemoptysis.  At that time, he was examined by the same VA physician who had examined him in May 2001.  The Veteran stated that he continued to "cough up blood."  A chest x-ray that was taken in May 2001 was negative.  In addition, recent esophagogram and upper gastrointestinal (GI) series were within normal limits.  The VA physician stated that there was no evidence of any hemoptysis during the Veteran's visits with her.  The Veteran noted that he was going to be out of town for the next three weeks visiting his sick father.  The VA physician ordered an ENT (Ear, Nose, Throat) consult.  She indicated that if the ENT exam was negative, then she would send the Veteran to Pulmonary for a consultation.        

In a July 2007 VA opinion, it was noted that after the June 2001 VAMC visit, a consult was submitted to ENT Services at the Michael E. DeBakey VAMC.  According to VA Computerized Patient Records System (CPRS) medical records, an appointment was given for August 3, 2001.  The Veteran did not keep the appointment.  The details were unknown.  

In July 2001, the Veteran called the VAMC and requested a prescription refill.  At that time, he stated that he was coughing up blood.   

In a private medical record, dated in August 2001, it was noted that the Veteran had a knot in his lower anterior neck and hemoptysis for longer than a year.  It was also reported that he had undergone a barium swallow two months ago at VA that showed no abnormality.  The Veteran had trouble with dysphagia with solids and liquids on occasion.  He smoked a pack per day for 30 years.  The Veteran experienced a lot of coughing for 5 years with brownish phlegm with blood.  It was noted that he had COPD and that a VA physician had told him that he might have tuberculosis.  The impression was true voice cord polyps and hoarseness; hemoptysis with no signs of the source in the head or neck; and no evidence of neck mass.  It was recommended that he be referred to Pulmonology.       

In September 2001, the Veteran was once again seen by the VA physician who had previously examined him in May and June 2001.  At that time, the VA physician stated that the Veteran continued to have intermittent hemoptysis.  The VA physician indicated that the Veteran had also been seeing a private physician.  The assessment was chronic hemoptysis.   

VAMC outpatient treatment records further reflect that on October 10, 2001, the Veteran was seen for complaints of increased cough with yellow/brownish/whitish phlegm with intermittent blood streaks.  The Veteran stated that he also had shortness of breath and wheezing that had increased over the last couple of weeks.  It was noted that the Veteran had a history of chronic hemoptysis and COPD/smoker.  The impression was bronchitis/COPD.  The Veteran was told to follow up with primary care in the morning.  A chest x-ray was within normal limits.  On October 15, 2001, he called with complaints of shortness of breath.  He was instructed to go to the nearest emergency room or call 911, but he insisted on coming into VA's emergency room and was waiting for a ride.  The Veteran did not arrive.  In a follow-up call on October 17, 2001, he reported that he did not come in because he started to feel better.      

On October 25, 2001, the Veteran presented to the Otolaryngology Clinic at Saint Joseph Medical Center with complaints of a two year history of off and on coughing, which had recently become bloody in the past several months.  He also had increasing shortness of breath over the past two months.  The Veteran had stridorous breathing and some weight loss in the past two months.  An initial fiberoptic examination was suspicious for a lesion distal to the glottis, seen through the vocal cords.  Given his airway status, and the uncertainty of a possible mass beyond the level of the glottis, the Veteran was taken to the operating room for an awake tracheostomy under local.  On October 31, 2001, he underwent total laryngectomy, bilateral neck dissections, and parathyroid reimplantation.  Biopsies of a lesion were taken, which were later confirmed to be squamous cell carcinoma.  In December 2001, he developed some swelling in his left neck postoperatively.  He underwent an incision and drainage and cultures were positive for strep.  The Veteran was given intravenous antibiotics and oral Augmentin.  

Houston VAMC treatment records dated in 2003, show that the Veteran's cancer eventually metastasized to his chest, lung, and bones.  The Veteran had only undergone 2 out of 4 cycles of chemotherapy after which he developed pneumonia/COPD exacerbation and required prolonged hospitalization.  He was in Kindred Hospital for some time and then discharge to a nursing home.  The Veteran subsequently went to VA's emergency room secondary to poor care received at the nursing home.  In July 2003, he died.   

In July 2004, a VA physician reviewed the Veteran's claims file and discussed the treatment the Veteran received for his cancer.  He noted that he did not have "detailed records" that would be available at the Houston VAMC.  He further noted that he had no records for "the latter part of 2001" up to the Veteran's death in July 2003.  After a detailed discussion of the available medical history, the examiner concluded that there was no question that there was a delay in the diagnosis of laryngeal cancer.  However, had ENT and/or Pulmonary consults been scheduled and the Veteran failed to keep his appointments, then that would place a "new light on this review."     

In June 2007, a VA certified physician assistant (PA) reviewed the claims file, as well as CPRS medical records.  The PA opined that it was at least as likely as not that VA hospital care contributed in some portion to the Veteran's delay in his diagnosis of laryngeal cancer.  However, the PA was unable to state with any certainty without  resorting in mere speculation, whether the care that the Veteran received at the VA Hospital would or would not have hastened or prevented the Veteran's death due to laryngeal cancer.  The PA noted that the major symptoms of laryngeal cancer were dysphagia, which the Veteran reported in May 2001; hemoptysis, which the Veteran reported as early as 1999; and alcohol and tobacco use.  The PA found that the Veteran was at high risk for laryngeal cancer and had the signs; however, his treatment may have been complicated by the fact that he was also seeing a private physician intermittently with the VAMC.  Once it came to the attention of the Veteran's VA primary care provider that he did have hemoptysis and difficulty swallowing, she ordered the appropriate labs.  When they returned normal, she followed up with an ENT consult; however, the Veteran did not present for further evaluation.  The PA restated that it was at least as likely as not that the Veteran's diagnosis of laryngeal cancer may have been delayed due to treatment at the VA facility.  However, the ramifications of a delay in diagnosis were unknown and would be purely speculative.        

In October 2008, a VA physician reviewed the claims file and concluded that there was no basis to find that VA Hospital care, medical, or surgical treatment, or examination caused or hastened the Veteran's death due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or an event not reasonably foreseeable.  The VA physician did not provide a rationale for his/her opinion.  

In December 2011, the Board sought the opinion of an IME.  In the IME request, the Board noted that it conceded that there was a delay in the Veteran's diagnosis of laryngeal cancer.  Thus, the specialist was requested to provide an opinion as to whether such a delay in diagnosis caused or contributed/hastened the Veteran's death?  In addition, did such a delay represent (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in providing treatment for the Veteran, or (b) an event not reasonably foreseeable?  In addressing these question, the examiner was requested to opine whether VA failed to exercise the degree of care that would be expected of reasonable health care providers in rendering the treatment.  

In December 2011, an IME opinion was provided by M.K., M.D., Diplomat American Board of Internal Medicine.  In the IME statement, Dr. K. stated that he had reviewed the Veteran's claims file.  Dr. K. indicated that the Veteran had a history of smoking for more than 32 years and had a diagnosis of COPD based on symptoms since March 2000.  The Veteran's symptoms of hemoptysis (coughing blood) started in November 2000, but that timing was not clear due to inconsistencies between the Veteran's statements to his private physician and the VA primary care physician.  It was possible that the Veteran had some intermittent episodes.  After a detailed discussion of the available medical history, Dr. K. addressed laryngeal cancer.  According to Dr. K., laryngeal cancer was one of the different types of head and neck cancers.  The symptoms associated with cancer of the larynx depended upon location.  Persistent hoarseness, dysphagia, referred otalgia (ear pain), chronic cough, hemoptysis, and stridor were common presenting symptoms.  In addition, further testing like ENT exam or pulmonary work-up was necessary if the Veteran was over 40 years old and had a history of smoking and hemoptysis for more than a week.  If the diagnosis was made in the early stages (stages 1 and 2), the treatment and outcome was different and better.  In the Veteran's case, he was diagnosed with a subglottic tumor, which was a sub type that presented late and its prognosis was worse than the rest of the types.  Dr. K. stated that in the instant case, the VA did the right testing and referred the Veteran to ENT.  It was clear that the suspicion was neck cancer/tumor (in the setting of hemoptysis, dysphagia) but the Veteran was not actually seen by ENT to get laryngoscope exam (a simple office test to see vocal cords).  Roughly five months elapsed between the start of suspicion of neck cancer and its diagnosis at another facility.  According to Dr. K., there seemed to be some delay in diagnosis, especially due to delay in ENT follow-up with the symptoms of hemoptysis, dysphagia, and weight loss.  If those cancers grew bigger, they could cause obstruction of the airway and sudden death due to respiratory failure and decreased oxygen supply to the brain.  The delay in diagnosis could be attributed partly to the Veteran's personal life events, not following with the appointment and his dual follow-up (VA and private), but the subsequent visits to the VA facility were not successful to get him a prompt ENT examination or at least documented.  Dr. K. indicated that if the situation was viewed retrospectively and assuming that the Veteran was diagnosed with laryngeal cancer a few months earlier, still the course of the disease might have been the same but there was a reasonable chance that it might have been caught in the early stages and had a better prognosis.  Similarly, Dr. K. noted that if you did a tracheostomy and surgery electively, the results were "better than emergent or urgent one."  Dr. K. opined that it was as likely as not that the diagnosis was delayed partly by the care provided to the Veteran and had adverse consequences on the overall prognosis of the Veteran's disease.       

In January 2012, the Board determined that Dr. K.'s opinion was inadequate.  Specifically, Dr. K. had failed to address whether the delay in diagnosis represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in providing treatment for the Veteran.  Thus, the case was returned to Dr. K. and in February 2012, he provided an addendum to the December 2011 opinion.  In the addendum, in regard to the question of whether the delay in diagnosis caused or hastened the Veteran's death, Dr. K. stated that the Veteran survived almost 21 months after the surgery.  He indicated that as previously stated, the type of tumor that the Veteran had, subglottic tumor, was notorious for late diagnosis and, as such, its prognosis was bad in general.  According to Dr. K., it was very hard to predict the prognosis but a delay of a month or two in diagnosis or treatment was not the major factor unless it caused obstruction and in that case, the patient could have anoxia brain injury or death.  With respect to the Veteran, although he was diagnosed with the symptoms of obstruction, he luckily did not have any adverse outcome from that and he got elective tracheostomy (hole in the air pipe).  Dr. K. reported that if we supposed that everything was done in an ideal fashion and the Veteran may have been diagnosed with his laryngeal cancer a month or two earlier, it was Dr. K.'s opinion that it was less likely that the course would have been different.  Therefore, Dr. K. opined that it was not as likely as not that the delay caused or contributed or hastened the Veteran's death.  However, Dr. K. did opine that it was as likely as not that the diagnosis was delayed partly by the care provided to the Veteran by VA health care providers.  Dr. K. opined that it was a failure on behalf of the VA to exercise the degree of care that could be expected reasonably from it.  Based on the documentation, there was carelessness on behalf of the providers in follow up and directing the Veteran.  According to Dr. K., it was reasonable to expect from a physician/health care provider that in a case of clinical suspicion of cancer, the patient was advised and informed about it and its repercussions when there was noncompliance to diagnostic tests.               

On review of the entire evidentiary record, the Board finds that there was a delay in the diagnosis of the Veteran's laryngeal cancer by VAMC physicians.  In the July 2004 opinion, a VA physician concluded that there was no question that there was a delay in the diagnosis of laryngeal cancer.  In addition, in the December 2011 IME opinion and February 2012 addendum, Dr. K. concluded that the diagnosis of the Veteran's laryngeal cancer had been delayed by VAMC physicians.  In making this determination, Dr. K. also concluded that the VAMC physicians showed carelessness when, given that they suspected that the Veteran had cancer and ordered pertinent tests, they did not follow up with the Veteran after he missed appointments for the tests.  In the February 2012 IME addendum, Dr. K. opined that it was a failure on behalf of the VA to exercise the degree of care that could be expected reasonably from it.  According to Dr. K., it was reasonable to expect from a physician/health care provider that in a case of clinical suspicion of cancer, the patient was advised and informed about it and its repercussions when there was noncompliance to diagnostic tests.      

In light of the above, the pertinent question in this case is whether such a delay in diagnosis, which was the result of carelessness on the part of VA, caused or hastened the Veteran's death.  The most persuasive and probative evidence in this matter consists of the December 2011 IME opinion and February 2012 addendum.  With respect to other evidence, in the June 2007 VA opinion, a PA stated that although the diagnosis of the Veteran's laryngeal cancer was delayed by VAMC physicians, the ramifications of the delay in diagnosis were unknown and would be purely speculative.  In this regard, the Board notes that a finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011).  In addition, in an October 2008 opinion, although a VA physician concluded that VA was not at fault for the Veteran's death, he/she did not provide a rationale for his/her opinion.   

In the December 2011 IME opinion, Dr. K. noted that generally, if a diagnosis of laryngeal cancer was made in the early stages, the treatment and outcome was different and better.  However, in the Veteran's case, he had a subglottic tumor, which was a sub type that presented later and its prognosis was worse than the rest of the types of head and neck cancers.  Dr. K. recognized that there was a delay in the diagnosis of the Veteran's laryngeal cancer and that roughly five months elapsed between the start of suspicion of neck cancer and its diagnosis at another facility.  Nevertheless, Dr. K. indicated that if the situation was viewed retrospectively and assuming that the Veteran was diagnosed with laryngeal cancer a few months earlier, still the course of the disease might have been the same.  The Board recognizes that Dr. K. also indicated that there was a reasonable chance that if it was caught in the early stages, there would have been a better prognosis.  This appears to support the appellant's contention that if the Veteran's laryngeal cancer was diagnosed earlier, his chances of survival would have increased.  However, the Board notes that in the February 2012 IME addendum, Dr. K. provided a specific analysis of whether the delay in the diagnosis of the Veteran's laryngeal cancer caused or hastened his death.  In this regard, he recognized that the VAMC physicians showed carelessness by not following up with the Veteran when he missed appointments for pertinent tests, and how that carelessness was a part of the delay in diagnosis.  Nevertheless, he ultimately concluded that it was not as likely as not that the delay in diagnosis caused or contributed or hastened the Veteran's death.  He noted that the Veteran survived almost 21 months after his October 2001 surgery.  Dr. K. also reported that, as previously stated, the Veteran had a subglottic tumor which was notorious for late diagnosis and, as such, its prognosis was bad in general.  According to Dr. K., overall, it was very hard to predict a prognosis but a delay of a month or two in diagnosis or treatment was not a major factor unless it caused obstruction which could then lead to brain injury or death.  However, Dr. K. stated that in the Veteran's case, although he was diagnosed with the symptoms of obstruction, he did not have any adverse outcome from that and he got an elective tracheostomy.  Ultimately, Dr. K. concluded that even if everything was done in ideal fashion and the Veteran was diagnosed with his laryngeal cancer a month or two early, it was his opinion that it was less likely that the course would have been different.  This opinion opposes rather than supports the appellant's claim.     

In the instant case, the IME medical opinion is to the effect that the Veteran's death was not the result of VA treatment, to include failure to timely diagnosis and treat the Veteran's fatal laryngeal cancer.  This opinion is based on a complete review of the file, including the Veteran's history, clinical notes, hospital records and the death certificate.  In the IME opinion, Dr. K. thoroughly explained why the Veteran's death was not the result of VA treatment.  Since this is a medical opinion on a medical question, by a medical professional, it is probative and persuasive and it outweighs the assertions and claims of the lay appellant.  That is, while the Board does not question the sincerity of the appellant, she has not been shown to have the requisite medical training or knowledge to provide a competent opinion as to this matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions.  

Accordingly, the Board finds that there was a delay in the diagnosis of the Veteran's laryngeal cancer by VAMC physicians.  The Board also finds that carelessness by VAMC physicians was a part of the reason for the delayed diagnosis.  Nevertheless, the competent and probative evidence fails to demonstrate that such carelessness and delay in diagnosis caused or hastened the Veteran's death.  Therefore, the Board finds that there is a preponderance of evidence against the claim of entitlement to DIC under 38 U.S.C.A. § 1151.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 is denied.  


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


